Citation Nr: 9931638	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  97-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $5,376.




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from February 1941 to December 1945; the veteran 
died in January 1995.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision by the Committee 
on Waivers and Compromises of the New York, New York, 
Regional Office (RO), which denied the appellant's request 
for waiver of recovery of an overpayment of death pension 
benefits, in the calculated amount of $5,376.  The notice of 
disagreement with this determination was received in November 
1996.  The statement of the case was issued in January 1997.  
The appellant's substantive appeal was received by the RO in 
January 1997, and the case was received at the Board in 
September 1999.  

REMAND

A review of the record reflects that the appellant had been 
in receipt of death pension benefits, effective since 
February 1, 1995, based upon income derived solely from 
Social Security benefits and interest income.  She reported 
that she had no wages or income from any other sources.  The 
record further indicates that the overpayment in question in 
this appeal was created after it was discovered by the 
Department of Veterans Affairs, in November 1995, that the 
appellant had been in receipt of a Civil Service annuity 
(apparently as the surviving spouse of the veteran, who had 
been employed by the U.S. Postal Service), in the amount of 
$908 per month.  As a result, in December 1995, action was 
taken to retroactively terminate the appellant's pension 
benefits, effective February 1, 1995, based upon excessive 
income.  That action resulted in the creation of an 
overpayment, calculated at $5,376.  

Based upon preliminary review of the record, however, the 
Board is unable to ascertain whether the appellant actually 
began receiving her Civil Service annuity in February 1995.  
The file contains a copy of a Notice of Annuity Adjustment 
from the Office of Personnel Management (OPM) indicating that 
there had been a change in the annuity payable to the 
appellant.  While this notice reflects the effective date of 
the adjustment, i.e., February 1, 1996, it does not indicate 
when the appellant actually began to receive her annuity.  
Under applicable regulations, income is countable for pension 
purposes when it is actually received.  See 38 C.F.R. § 3.271 
(1999).  Accordingly, the date of actual receipt of the 
annuity payments is controlling in this case, and could have 
an impact upon the amount of the overpayment subject to 
recovery.  

In this regard, the appellant contends that she was not at 
fault in the creation of the overpayment.  The appellant 
maintains that, when she filed her application for benefits, 
she informed a representative of the RO that she was 
receiving $908 in widow's benefits (presumably from OPM); she 
states that the VA representative therefore caused the 
overpayment.  The appellant indicates that she no longer has 
the funds, and cannot return the money.  The appellant argues 
that her pension benefits should not have been terminated.  
She further argues that recovery of the overpayment would 
cause her to suffer undue financial hardship.  

In light of the foregoing, it appears that the appellant is 
contesting the creation of the overpayment of pension, as 
well as requesting a waiver.  The United States Court of 
Appeals for Veterans Claims has ruled that the validity of 
the debt, when challenged by the claimant, must be determined 
as part of the application for waiver.  See Schaper v. 
Derwinski, 1 Vet.App. 430 (1991).  Therefore, the RO must 
address the question of whether the overpayment was properly 
created, and prepare an audit of the appellant's account 
which reflects the period of overpayment.  

In addition, a review of the Waiver Committee's decision and 
the statement of the case shows that the appellant's request 
for a waiver of recovery of the overpayment at issue was 
denied on the basis that recovery would not be against the 
elements of equity and good conscience.  However, the 
statement of the case (SOC) did not provide the appellant 
with the pertinent law and regulations, as set forth under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  
Pursuant to 38 C.F.R. § 19.29, an SOC must be complete enough 
to allow the appellant to present written and/or oral 
arguments before the Board.  It must contain a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  In the 
present case, it is evident that the SOC is inadequate, as 
the RO did not provide the appellant with the applicable laws 
and regulations relating to equity and good conscience and 
discuss how each element of those laws affected the decision, 
and did not set forth the reasons and bases for its 
determination.  The RO must furnish the appellant with a 
supplemental statement of the case (SSOC) which corrects this 
procedural defect.  

The Board further notes that, while the Waiver Committee 
found that the appellant was at fault in the creation of the 
overpayment, it also determined that she had not demonstrated 
financial hardship, since she had failed to respond to the 
request for a Financial Status Report.  The appellant should 
be afforded another opportunity to submit a Financial Status 
Report.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions: 

1.  The RO should take appropriate steps, to 
include contacting OPM (for the purpose of 
gathering information regarding the appellant's 
Civil Service annuity), to verify when the 
appellant began receiving benefits, as noted 
above.  The specific amounts should also be 
included.  If possible, a copy of her original 
award notice should be obtained, either from the 
appellant or from OPM.  

2.  After receiving the above requested 
information, the RO should prepare an audit of the 
appellant's death pension account listing the 
amounts paid, the amounts due and the amount of 
countable income for the period of time in 
question.  A copy of the audit should be provided 
to the appellant and a copy should be associated 
with the claims folder.  

3.  Thereafter, the RO should formally consider 
whether the overpayment was properly created.  
Citations to the regulations explaining how and 
why the overpayment was created should be set 
forth.  

4.  If the decision remains adverse to the 
appellant, she should be provided notice of the 
RO's formal determination on the creation issue of 
the assessed overpayment.  She should then be 
given an opportunity to complete and submit a 
current Financial Status Report (VA Form 20-5655), 
reflecting current income and expense data, for 
review by the Committee on Waivers and 
Compromises.  

5.  Thereafter, the Committee should again 
consider the appellant's request for waiver, in 
light of the available record, with full 
consideration given to all elements of the 
principles of equity and good conscience set forth 
by 38 C.F.R. § 1.965(a) (1999).  The basis of the 
decision should be clearly set forth, and 
reference should be made to the pertinent facts, 
the applicable laws and regulations, and the 
reasons for the decision.  

6.  If the determination remains adverse to the 
appellant, she should be furnished a supplemental 
statement of the case (SSOC) which accurately 
reflects the reasons for the decision.  The SSOC 
should also include the pertinent laws and 
regulations, to include 38 U.S.C.A. § 5302 (West 
1991) and 38 C.F.R. § 1.965 (1999), and a 
discussion of each of the elements of equity and 
good conscience, if appropriate.  The appellant 
should then be afforded a reasonable opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the appellant due process of law.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



